Mangano, J.,
dissents and votes to affirm the judgment appealed from, in the following memorandum, with which Niehoff, J., concurs: The plaintiff Marilyn Goldstein was injured on a rainy day in December 1977 when she slipped and fell on a wet and muddy marble staircase located on the C. W. Post Center of Long Island University. On appeal, the plaintiffs argue, inter alia, that an accident report of a prior accident occurring on the same staircase, which would have established notice to the defendants of the condition complained of, was improperly excluded. We disagree. The acci*198dent report does not indicate any of the circumstances of the prior accident, particularly whether the stairs were wet and muddy at the time, and as such, the plaintiffs failed to demonstrate to the court that the prior occurrence was substantially similar to the plaintiff Marilyn Goldstein’s accident (see, Vega v Jacobs, 84 AD2d 813). This accident report was therefore properly excluded.
Moreover, since the plaintiffs’ counsel indicated to the court that it had no other evidence to offer on the issue of notice, the court properly granted the defendants’ motions to dismiss, even before the plaintiffs formally rested (see, Bowers v Vial, 78 AD2d 534; Eddy v Tops Friendly Mkts., 91 AD2d 1203). We have examined the remaining arguments raised by the plaintiffs on appeal and find them to be either without merit or unpreserved for appellate review.